Citation Nr: 1542506	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  11-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bladder disorder, claimed as increased urination and kidney stones, including as secondary to type 2 diabetes mellitus.

2.  Entitlement to a compensable initial rating for hypertension.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The Veteran stated on his VA Form 9 that he cannot work because of his service-connected disabilities.  The RO addressed the Veteran's total rating claim in a November 2013 rating action.  Since he did not express disagreement with that decision, it is understood he is not further pursuing that claim, and the issue will not be taken up by the Board.  

The issue of service connection for a bladder disorder, claimed as increased urination and kidney stones, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension has not been manifested by a history of diastolic pressure of 100 or more or a systolic pressure of 160 or more.

2.  The Veteran's PTSD caused no more than occupational and social impairment with reduced reliability and productivity throughout the appeal period.  
  



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hypertension have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.104 Diagnostic Code 7101 (2015).

2.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's increased rating claim, the duty to notify was satisfied prior to the RO's initial decision by way of notification provided to the Veteran on November 2008.  38 U.S.C.A. § 5103(a); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  No additional notice was required with regard to his claim for a higher initial rating for hypertension.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private records have been obtained and considered.  Attempts were made to obtain his records from the Social Security Administration; however, it was determined that they were unavailable, and the Veteran was notified of their unavailability.  See June 2013 Letter.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in connection with claims for higher ratings in February 2009 and May 2012.  These examinations evaluated the nature, extent, severity and manifestations of his PTSD and hypertension by conducting complete physical examinations, recording the Veteran's subjective complaints, reviewing the relevant medical records and offering opinions as appropriate.  Thus, the Board finds that these examinations are adequate for ratings purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not alleged that his disabilities have worsened in severity since the most recent VA examinations, and his treatment records do not indicate a worsening.  Therefore, the Board finds that the examinations of record are adequate to adjudicate his claims for higher ratings and no further examination is necessary.   Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claims and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims, and he will not be prejudiced as a result of the Board proceeding to a decision.

II.  Higher Ratings

The Veteran seeks higher ratings for his service-connected hypertension, which is currently rated at 0 percent, and his PTSD, which is rated as 50 percent disabling.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

A.  Hypertension

In this case, a compensable disability rating is not warranted at any point during the appeal period because the evidence confirms that the Veteran's blood pressure has not involved diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  The Board notes that the Veteran has been on continuous medication for his hypertension and exhibited blood pressures of 138/100 on December 16, 2008, 162/90 on February 5, 2009, 169/84 on December 7, 2009, and 162/98 on December 21, 2009.  See February 2009 VA Primary Care Nursing Note; see also January 2011 VA Cumulative Vitals/Measurements Report.  

However, throughout the appeal period the majority of his recorded systolic pressures were less than 160 and the majority of his recorded diastolic pressures were less than 100.  The Veteran's VA medical records show the following blood pressure readings:  141/86 (November 5, 2008); 131/70 (December 2, 2008); 140/81, 122/76, 132/85, 128/84 and 133/84 (December 16, 2008); 139/71, 140/72 and 140/70 (February 18, 2009); 157/93 (June 4, 2009); 134/84 (December 21, 2009); 140/77 (March 30, 2010); 129/81, 142/86, 126/87, 128/74, 128/77, 130/87, 124/77, 127/81, 129/81 and 137/80 (April 6, 2010); 134/78 (June 16, 2010); 130/75, 114/71, 116/73, 113/65, 116/84, 120/69, 119/64, 124/75 and 126/70 (July 20, 2010); 137/77 (August 4, 2010); 149/79 and 132/72 (December 15, 2010); 157/91 (June 14, 2011); 156/98 (December 13, 2011); 159/89 (January 4, 2012); 136/80 (May 16, 2012); 113/72 (June 12, 2012); 148/84 (August 21, 2012); 140/75 (December 11, 2012).  See VA Medical Records and Examination Reports.  

Additionally, the May 2012 VA examiner reviewed the Veteran's pertinet medical records and reported that the Veteran did not have a history of diastolic pressure predominantly 100 or more.  The Board notes the Veteran's argument that he should receive a compensable rating because he has been on continuous medication for his hypertension for a number of years, resulting in lower blood pressure readings.  However, the effects of his blood pressure medication are contemplated by DC 7101 in the rating schedule.  See 38 C.F.R. § 4.104; see also Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Thus, a compensable rating for hypertension is not warranted at any point during the appeal period.  

B.  PTSD

Additionally, the Veteran seeks a rating in excess of 50 percent for his service-connected PTSD.  Throughout the appeal period, the Veteran's PTSD has been productive of  social detachment, depressed mood, sense of a foreshortened future, lack of participation in activities, anxiety, increased startle response, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including at work or in a work-like setting.  He argues that these symptoms warrant a higher rating.

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under this code, a 50 percent rating will be assigned for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.   

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders.  

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

As is relevant here, GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Higher and lower GAF scores reflect less or more severe symptoms.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

As an initial matter, the Board observes that a March 2004 VA examiner diagnosed the Veteran with PTSD, dementia and a mood disorder with depressive features.  The Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, reasonable doubt dictates that such signs and symptoms will be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Although earlier records indicate that the Veteran's memory problems are related to his dementia (for which he is not service-connected), the May 2012 VA examiner found only a diagnosis of PTSD, with no continuing diagnosis of dementia or a mood disorder.  Given the contradicting opinions, the Board resolves reasonable doubt in favor of the Veteran, finds that all of his psychiatric symptoms are related to his service-connected PTSD, and thus will consider all his psychiatric symptomatology as part of his service-connected disorder for rating purposes.  See Mittleider, 11 Vet. App. at 182, citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   

The evidence of record shows that the Veteran's disability picture has more nearly approximated a 50 percent disability rating, but no higher, throughout the appeal period.  The Veteran has exhibited many of the symptoms associated with a 50 percent rating, including:  flattened affect; weekly panic attacks, impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  See February 2009 and May 2012 VA Examination Reports.  He reported that he spends most of his time at home, and does not want to leave the house.  Id.  The February 2009 and May 2012 VA examiners opined that he exhibited occupational and social impairment with reduced reliability and productivity due to his PTSD symptoms, but those symptoms did not result in an inability to work or deficiencies in most areas.  He was assigned a GAF score of 49 at the February 2009 VA examination, and a GAF score of 55 by the May 2012 VA examiner.  Thus, the Board finds that the Veteran's PTSD symptomatology has more nearly approximated the criteria for a 50 percent rating throughout the appeal period.  

The Board further finds that the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent or higher at any point during the appeal period.  The Board notes that the Veteran has experienced difficulty in adapting to stressful circumstances during the appeal period, and that this symptom is associated with a 70 percent rating.  The Board further notes that the Veteran was found to have a GAF score of 49 in February 2009, which reflects serious symptoms or impairment in social, occupational or school functioning.  Nevertheless, the Veteran has not exhibited occupational and social impairment in most areas (such as work, family relations, judgment, thinking or mood), or total occupational and social impairment during the appeal period.  

With regard to his occupational impairment, the Board notes that the Veteran has not worked during the appeal period.  He reported that he was terminated from his last position for inappropriate, provocative behavior with a secretary.  Nevertheless, neither the February 2009 nor the May 2012 VA examiner found that the Veteran's inappropriate behavior was related to his PTSD.  The evidence shows that the Veteran also experienced a head trauma well after his separation from service that impaired his ability to work.  See March 2004, February 2009 and May 2012 VA Examination Reports.  Additionally, although the Veteran experienced social isolation, mild memory problems and impaired judgment, neither the February 2009 nor the May 2012 VA examiner found the Veteran to be unable to work because of his PTSD symptoms.  The February 2009 VA examiner opined that it was likely that he was unable to work consistently due to his head trauma, and the May 2012 VA examiner found that he was not unemployable due to his PTSD because he had a significant work history as a truck driver for over 20 years prior to his head trauma, and lost his job for reasons not related to his PTSD.  The Board finds the examiners' opinions highly probative as they contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Moreover, while the Veteran experienced a difficulty in establishing and maintaining effective work and social relationships, the evidence does not support a finding that he has an inability to establish and maintain effective relationships.  During the appeal period, the Veteran reported having good relationships with two of his children, one of whom lives with him.  He initially reported that his relationship with his wife was fairly good; however, he noted during the May 2012 VA examination that their relationship was distant.  He reported having no friends and being socially isolated, not engaging in any social or recreational activities beyond going out once a week for dinner with his family.  Nevertheless, he reported during the February 2009 VA examination that he has good relationships with his brothers and sisters, and noted during the May 2012 VA examination that he enjoys watching sports with his brother-in-law.  Thus, while the Veteran has exhibited difficulty in maintaining his social and familial relationships, he does not exhibit an inability to do so.

Furthermore, the Board finds that although the Veteran has exhibited depressed mood, decreased interest in social activities and impaired judgment, he has not experienced deficiencies in his judgment, thinking and mood to the extent that would warrant a 70 percent rating.  Although the Veteran was noted by the May 2012 VA examiner to show impaired judgment, there is no indication that this impaired judgment affects his ability to function or act appropriately.  The February 2009 VA examiner found that the Veteran understands the outcome of his actions and has good insight, and both examiners noted that the Veteran exhibited no episodes of violence.  The February 2009 examiner found him to have good impulse control, and the May 2012 VA examiner found him to have poor impulse control when unmedicated, but that he has been compliant with his treatment.  (As to whether the Veteran is or is not worse depending on medication use, this evaluation is based on the symptoms actually exhibited, rather than a hypothetical scenario.  It likewise would be unconscionable to demand he forego medication to ascertain what his behavior might be like in those circumstances.)  The Veteran was not noted to have any thinking impairment during the appeal period.  Additionally, while the Veteran was noted to have depression and disturbances in his motivation and mood that caused him to isolate and retreat from social activities, there is no indication that his moods affected his ability to function independently, appropriately and effectively.  He reported intrusive memories interfere with concentration and mood, but denied recurrent nightmares or flashbacks of the trauma he experienced in service.  

Finally, even though he was found to have difficulty adapting to stressful situations, the Veteran's symptoms were not of the same severity as those associated with the 70 and 100 percent rating.  The Veteran did not exhibit suicidal ideation, violence or assaultiveness, hallucinations, delusions, inappropriate or obsessive/ritualistic behavior, or problems with activities of daily living, anger or irritability.  Although he had mild memory problems, he did not exhibit more severe memory loss (for name of close relatives or his own occupation/ name); illogical, obscure, or irrelevant speech; impaired impulse control or spatial disorientation.  At his VA examinations he was appropriately oriented to time, person and place; appeared clean, neatly groomed and appropriately dressed; exhibited spontaneous, clear and coherent speech; and showed no deficiencies in this thought processes.  At no point was it noted that he posed a danger to himself or others.  In sum, he has not exhibited the same level of serious symptoms or gross impairments as those associated with the highest ratings.  As such, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent rating or a 100 percent rating at any point during the appeal period.  38 C.F.R. §§ 4.7, 4.130 DC 9411.

III.  Extraschedular Consideration

The evidence shows that the Veteran's symptomatology does not warrant referral for an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1)(2015).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a claimant's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the schedular rating criteria reasonably contemplate the Veteran's symptoms, as set forth in detail above.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Moreover, the Veteran has not argued that the severity and symptomatology of his PTSD and/or hypertension are not reasonably contemplated by the rating schedule.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, the Veteran's service-connected disabilities include PTSD, diabetes with erectile dysfunction and hypertension.  There is currently no evidence before the Board indicating that the combined effects of these conditions result in symptoms that are not contemplated by the rating schedule.  Thus, the Board finds that the issue of entitlement to an extraschedular rating based on the combined effects of multiple service-connected conditions is not raised by the record, and as such referral for an extraschedular rating on this basis is not warranted at this time.  


ORDER

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to a rating in excess of 50 percent for PTSD is denied.


REMAND

The Veteran's medical records show that he has complained of urinary frequency and other voiding dysfunction during the appeal period, and has been treated for renal stones.  See February 2009 VA Examination Report; see also August 2010 VA Treatment Records.  The Veteran was provided with VA examinations in February 2009 and May 2012 to determine whether he had any bladder or renal disorders as secondary to his diabetes.  The February 2009 VA examiner noted the following urinary symptoms: frequent urination, feeling a frequent/strong urge to urinate, hesitancy/difficulty starting stream, weak or intermittent stream, dysuria, straining to urinate, and a daytime voiding interval of two to three hours.  The February 2009 examination report states that the onset of these symptoms were "related to [his] diagnosis of [diabetes];" however, it is unclear whether the examiner was noting the Veteran's report of when his symptoms first began, or was opining that these urinary symptoms were related to or complications of diabetes.  No explanation or rationale was provided, and the report later noted that no medical opinion had been requested.  

The May 2012 VA examination report shows no urinary symptoms noted, and no opinion was offered as to the relationship between urinary symptoms or renal stones and diabetes.  The Board notes that under DC 7913 pertaining to diabetes, compensable complications of diabetes should be rated separately unless they are part of a 100 percent rating.  Therefore, remand is necessary to obtain an opinion as to whether the urinary frequency, urgency and other voiding symptoms, or the renal stones the Veteran developed during the appeal period, are a complication of his diabetes or are otherwise etiologically related to this service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records concerning the Veteran's treatment for his diabetes, urinary frequency, voiding dysfunction, kidney stones or any other renal or bladder disorder.

2.  Ask the Veteran to identify any private medical records he would like to have considered in connection with his appeal.  Any identified records should be sought.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any bladder or renal disorder found to be present during the appeal period (i.e., from November 2008 to the present).

The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.    

After reviewing the claims file, the examiner should identify all bladder or renal disorders found to be present after November 2008.  For each bladder or renal disorder identified, the examiner should address the following:

a.  Whether it is at least as likely as not that any bladder or renal disorder is caused by, related to or a complication of the Veteran's diabetes; and
   
b.  Whether it is at least as likely as not that any bladder or renal disorder found to be present is aggravated by the Veteran's diabetes.

The examiner should review and comment on the Veteran's pertinent medical records and VA examinations, including the February 2009 and May 2012 VA examinations.  Additionally, the examiner should consider and address the Veteran's lay statements regarding the onset of his symptoms.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

4.  After the above development has been completed, readjudicate the remanded issue.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


